Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 4, 2020

                           No. 04-19-00192-CR & 04-19-00193-CR

                                      John Joe AVALOS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2018-CR-7068, 2016-CR-10374
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER

Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

       Appellant’s unopposed final motion to extend time to file a motion for panel and en banc
rehearing is granted. We order the appellant’s motion for panel and en banc rehearing, if any,
due August 10, 2020. Counsel is advised that no further extensions of time will be granted absent
a timely motion that: (1) demonstrates extraordinary circumstances justifying further delay; (2)
advises the court of the efforts counsel has expended in preparing the motion; and (3) provides
the court reasonable assurance that the motion will be completed and filed by the requested
extended deadline. The court does not generally consider a heavy workload to be an
extraordinary circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2020.
___________________________________
MICHAEL A. CRUZ, Clerk of Court